DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Status of Claims
Claim 1 has been amended.  Claims 1, 3, 7-9, 11, 12, 14, 15, 17, 22, 23, 26, 27, 39, 40, 46-48, 52-56, 58, 62-66, 68 and 85-89 are pending and are examined herein on the merits for patentability.

Response to arguments
Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds of rejection are set forth, necessitated by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 11-12, 17, 26, 27, 39, 40, 46, 54-56, 62-66, 68, 85 and 87-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fossheim et al. (US 2010/0158817).
Fossheim teaches a trackable particulate material for drug delivery comprising a matrix or membrane material, a drug, internal T1 magnetic resonance contrast agents and an external T1 magnetic resonance contrast agent, wherein the relaxation efficacy of the internal T1 species is optimal during and/or after drug release (paragraph 0030).  The external T1 species must be located on the particulate material in such as to expose it to bulk water, for example, partly or completely on the exterior surface of a liposome.  The internal T1 species must, on the other hand, be shielded from bulk water until the point of drug release.  In e.g. a liposome this would mean within the membrane, on the interior side of the liposome membrane or in the liposome interior aqueous phase, or combinations thereof (paragraph 0034).  
Example 3 describes preparation and MR evaluation of liposomes containing an amphiphilic Gd chelate, a water soluble Gd chelate and a drug marker.  DSPC/DSPE-PEG 2000 liposomes containing an amphiphilic Gd chelate, a water soluble Gd chelate and a drug marker are prepared and purified analogously to Example 2, except that the buffered sucrose solution used for lipid film hydration also contains the fluorescent dye calcein (paragraph 0074-0074).  
Figure 2 is a schematic and simplified representation of a particulate T1 contrast switch where the T1 effect and, hence, signal intensity is increased as a result of membrane or matrix breakdown of the particulate carrier.  
The membrane composition chosen will result in liposomes that are physicochemically robust and that retain incorporated or encapsulated material both during extended storage and in vivo.  A sterol component could be included to confer suitable physicochemical and biological behavior.  The sterol component in the liposomes of the present invention is suitably cholesterol or its derivatives, e.g., ergosterol or cholesterolhemisuccinate, but is preferably cholesterol.  The sterol should be present in an amount that enables maximum retention of entrapped or incorporated material, minimizes alterations in physicochemical properties (e.g., liposome size and size distribution) during long-term storage but without negatively affecting the conditions of exchange limitations prior to chemical or physical breakdown of the membrane material (paragraph 0038).
Accordingly, the liposomes taught by Fossheim meet the instantly claimed limitations of an imaging nanoparticle comprising a liposome or micelle, wherein the liposome or micelle comprises both a first T1 relaxation magnetic resonance imaging agent on the surface of the liposome or micelle and a second T1 relaxation magnetic resonance imaging agent that is inside or substantially encapsulated within the liposome or micelle; wherein the liposome or micelle is formulated for magnetic resonance imaging; and wherein the first and second T1 relaxation magnetic resonance imaging agents are chelated lanthanide agents and result in an increase in the Tl relaxivity signal.
With regard to claim 3 and 7, gadolinium chelates are taught (Example 3).  
With regard to claim 27, the drug encapsulated by the current particulate material may be of any suitable chemical or therapeutic type.  Such drugs are typically anti-inflammatory drugs, antibiotics, anti-bacterial drugs, cardiovascular drugs or anti-cancer drugs.  In a preferred embodiment of the current invention the drug is an anti-cancer drug (paragraph 0045).  Doxorubicin is taught to be an anti-cancer drug (paragraph 0006).
With regard to claim 39, the diameter of the particulate material should not exceed 1000 nm.  Preferably the diameter is below 250 nm, more preferably below 150 nm, and even more preferably around 100 nm, e.g. with the liposome population diameter peak within the range 80 nm to 120 nm (paragraph 0044).
With regard to claims 54 and 63, the current invention comprises a method of monitoring drug release in a mammal comprising the steps of administering parenterally to said mammal the particulate drug delivery material of the present invention; generating T1 weighted image data of at least part of said body in which said material is present; and generating therefrom a signal indicative of the level of accumulation of said material; inducing drug release; generating new T1 weighted image data of at least part of said body in which said material is present; and generating therefrom a signal indicative of the level of drug release.  The `level of drug release` indicates the quantitative and/or qualitative level of release.  T1 weighted images will also be acquired prior to parenteral administration of the particulate drug delivery material (paragraph 0055).
With regard to amended claim 1, wherein the nanoparticle comprises the first and second T1 relaxation magnetic resonance imaging agents in an amount that together result in an increase in T1 relaxivity signal from 0.2 fold to 4 fold on a per nanoparticle basis… wherein the increase in T1 relaxivity signal on a per nanoparticle basis is relative to a corresponding liposome or micelle that contains either the same amount of T1 relaxation magnetic resonance imaging agents of either the first T1 relaxation magnetic resonance imaging agent on the surface of the liposome or micelle or the same amount of the second T1 relaxation magnetic resonance imaging agent encapsulated within the liposome or micelle, wherein the nanoparticle exhibits a T1 relaxivity that is at least two-fold higher than the T1 relaxivity of a corresponding liposome or micelle that contains the same amount of the second T1 relaxation magnetic resonance imaging agent encapsulated within the liposome or micelle but that does not contain the T1 relaxation magnetic resonance imaging agent on the surface of the liposome, wherein the relaxivity (R1) of the corresponding liposome or micelle is greater than 4 sec-1 at a lipid dose of 400 mg/kg,” it is noted that Fossheim teaches that at least low signal may be observed from the internal T1 agent (paragraph 0033).  
It is further noted with regard to the amended claims that Fossheim does not specifically perform T1 measurements of his formulation on a per nanoparticle basis or specifically recite measurement in by diluting in bovine plasma in vitro; However, “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.  In the instant case, the formulation taught by Fossheim meets the structural limitations of the instant claims, including the Gd-DTPA and lipophilic chelates of the dependent claims.  
Regarding the claimed T1 measurements, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  In the absence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  With regard to the limitation directed to size of the nanoparticle when the T1 relaxation signal is measured, it is noted that the time at which the nanoparticle is measured is determined by the user and does not affect the physical structure of the nanoparticle itself.
With regard to the concentration of the gadolinium agents, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the instant case, since Fossheim teaches that at least low signal may be observed from the internal T1 agent (paragraph 0033) and the liposomes comprise both internal and surface conjugated gadolinium, it is respectfully submitted that some T1 signal would be contributed from each type of T1 agent.
With regard to claims 88 and 89 directed to extrusion, see MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The nanoparticles of Fossheim are within the claimed size range.

Claims 1, 3, 7-9, 11-12, 15, 17, 23, 26, 27, 39, 40, 46, 54-56, 62-66, 68, 85 and 87-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fossheim et al. (US 2010/0158817) in view of van Tilborg (Bioconjugate Chem., 2006, 17, 741-749), in further view of Tournier (US 6,217,849).
The rejection over Fossheim in view of van Tilborg is applied as above with regard to claims 1, 3, 7, 11-12, 17, 26, 27, 39, 40, 46, 54-56, 62-66, 68 and 85.
With regard to claim 15, Fossheim does not specifically recite DTPA bis(stearlyamide) as the amphiphilic chelating agent or incorporation of a targeting agent.
Fossheim and van Tilborg do not specifically identify the hydrophilic gadolinium chelate.
Van Tilborg teaches that apoptosis, or programmed cell death, plays an important role in the etiology of a variety of diseases, including cancer and myocardial infarction. Visualization of apoptosis would allow both early detection of therapy efficiency and evaluation of disease progression. Lipid-based bimodal contrast agents that enable the detection of apoptotic cells with both MRI and optical techniques were synthesized. MR contrast was provided by incorporation of Gd-DTPAbis(stearylamide) (Gd-DTPA-BSA) lipids within the lipid bilayer of pegylated liposomes. The resulting contrast agents were approximately 100 nm in diameter, respectively. Additional fluorescent lipids were incorporated in the lipid (bi)layer of the contrast agents to allow parallel detection with optical methods. Multiple human recombinant annexin A5 molecules were covalently coupled to introduce specificity for apoptotic cells. Both annexin A5-conjugated contrast agents were shown to significantly increase the relaxation rates of apoptotic cell pellets compared to untreated control cells and apoptotic cells that were treated with nonfunctionalized nanoparticles. Increased relaxation rates were confirmed to originate from association of the contrast agents to apoptotic cells by confocal microscopy. The targeted nanoparticles presented in this study, which differ both in size and in magnetic properties, may have applications for the in vivo detection of apoptosis (abstract).
Tournier teaches a method of MRI imaging of blood pool of human or animal patients comprising administering intravenously a contrast agent comprising an injectable aqueous suspension of liposome vesicles in a carrier liquid, said vesicles containing encapsulated therein a solution of an NMR responsive paramagnetic substance.  The paramagnetic substances are selected from Gd-DTPA, Gd-BOPTA, Gd-DTPA-BMA, Gd-DOTA, and Gd-DO3A (claim 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select DTPA bis(stearlyamide) as the amphiphilic gadolinium chelate set forth in Fossheim when the teaching of Fossheim is taken in view of van Tilborg.  One would have been motivated to do so, with a reasonable expectation of success, because Fossheim requires an amphiphilic gadolinium chelate located in the liposome membrane, and van Tilbor shows incorporation of Gd-DTPAbis(stearylamide) (Gd-DTPA-BSA) lipids within the lipid bilayer of pegylated liposomes, which has been successfully incorporated into liposome membrane for MRI imaging. One would have been further obvious to incorporate targeting agents to provide the advantage of site-specific imaging, as well as additional fluorescent agents to achieve the known benefit of optical imaging in addition to MRI.  It would have been further obvious to extend Fossheim’s teaching of imaging and treating mammal to humans, as humans would be one of the primary targets known in the art for cancer imaging and treatment. 
It would have been further obvious to one of ordinary skill in the art at the time of the invention to select Gd-BOPTA as the hydrophilic gadolinium chelate set forth in Fossheim when the teachings of Fossheim and van Tilborg are taken in view of Tournier.  One would have been motivated to do so because Fossheim requires a water soluble gadolinium chelate to be encapsulated by the membrane, and Tournier teaches Gd-BOPTA to be one of a few suitable NMR responsive substances encapsulated in liposome.  Regarding claim 23, it is also shown to be desirable to incorporate a radioisotope to determine the specific activity of liposomes, including those containing Gd-BOPTA (see Example 6).

Claims 1, 3, 7, 11-12, 15, 17, 26, 27, 39, 40, 46-48, 52-56, 62-66, 68, 85 and 87-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fossheim et al. (US 2010/0158817) in view of van Tilborg (Bioconjugate Chem., 2006, 17, 741-749), in further view of Port (US 2007/0292354).
The rejection over Fossheim and van Tilborg is applied as above with regard to claims 1, 3, 7, 11-12, 15, 17, 26, 27, 39, 40, 46, 54-56, 62-66, 68 and 85.
Fossheim and van Tilborg do not specifically recite folic acid or octreotide as targeting ligand.
Port teaches contrast agent compounds for CEST imaging wherein said contrast agents comprise a proton pool encapsulating system that contains a pool of water mobile shifted protons (abstract).  Active targeting to specific organs or tissues can be achieved by incorporation of lipids with attached thereto biovectors such as monoclonal antibodies or antibody fragments that are specific for tumour associated antigens, lectins or peptides. Targeting liposomes or ES are notably described in U.S. Pat. No. 6,350,466 wherein the liposomes comprise a targeting agent attached to hydrophilic head groups of a portion of lipids in the lipid sheet. Biovectors may be appropriately coupled with lipophilic groups allowing the insertion into the ES membrane such that the biovector is at least displayed on the external face of the ES (paragraph 0094). Folic acid derivatives are taught, see Example 5. In addition, biovectors for targeting peptide receptors overexpressed in tumours (LHRH receptors, bombesin/GRP, VIP receptors, CCK receptors, tachykinin receptors, for example), in particular somatostatin analogues or bombesin analogues, optionally glycosylated octreotide-derived peptides are taught (paragraph 0124).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide folic acid or octreotide as targeting agents on the liposomes of Fosshiem or van Tilborg.  Van Tilborg teaches the benefits of targeted liposome for site-specific delivery, including cancer.  One could have substituted folic acid or octreotide, as known in the art for targeting lipsome to tumor, as shown by Port.

Claims 1, 3, 7, 11-12, 15, 17, 22, 26, 27, 39, 40, 46, 54-56, 62-66, 68, 85.and 87-89 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fossheim et al. (US 2010/0158817) in view of van Tilborg (Bioconjugate Chem., 2006, 17, 741-749), in further view of Li (US 2011/0002977).
The rejection over Fossheim and Tilborg is applied as above with regard to claims 1, 3, 7, 11-12, 15, 17, 26, 27, 39, 40, 46, 54-56, 62-66, 68 and 85.
Regarding claim 22, Fossheim does not specifically recite DPPC as a liposomal component.
Li teaches liposomal pharmaceutical preparations containing a multivalent ionic drug, a process for the preparation of the liposomal pharmaceutical preparation, and a use thereof in the treatment of diseases, in which the liposome has a size of about 30-80 nm, and the phospholipid bilayer has a phospholipid with a Tm higher than body temperature, so that the phase transition temperature of the liposome is higher than the body temperature (abstract).  Examples of said phospholipid include but are not limited to phosphatidylcholine, hydrogenated soybean phosphatidylcholine (HSPC), hydrogenated egg-yolk phosphatidylcholine, dipalmitoyl phosphatidylcholine (DPPC) or distearoyl phosphatidylcholine (DSPC) or any combination thereof (paragraph 0012).
In Example 5, DPPC, cholesterol and DSPE-PEG2000 at a weight ratio of 3:1:1 were mixed, and other steps were identical to those of Example 2.  The obtained liposomes were named as PLM60-dppc.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lipid components in the liposomal formulation taught by Fossheim when the teaching of Fossheim is taken in view of Li.  Both Fossheim and Li are directed to liposomes as drug delivery agents, including incorporation of DSPE-PEG2000.  While Fossheim teaches DSPC rather than DPPC, as required by instant claim 22, one of ordinary skill could have readily substituted another known functionally equivalent phospholipid suitable for liposome preparation as a matter of routine experimentation and the result would have been predictable, that is preparation of a liposome for drug delivery and imaging.

Claims 1, 3, 7, 11-12, 15, 17, 26, 27, 39, 40, 46, 54-56, 58, 62-66, 68, 85.and 87-89 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fossheim et al. (US 2010/0158817) in view of van Tilborg (Bioconjugate Chem., 2006, 17, 741-749), in further view of Mulder (Mag. Res. Med., 2006, 55, p. 1170-4).
The rejection over Fossheim and Tilborg is applied as above with regard to claims 1, 3, 7, 11-12, 15, 17, 26, 27, 39, 40, 46, 54-56, 62-66, 68 and 85.
Fossheim does not specifically recite imaging of atherosclerotic plaque.
Mulder teaches that conventional high-resolution MRI is capable of detecting lipid rich atherosclerotic plaques in both human atherosclerosis and animal models of atherosclerosis. In this study we induced neointimal lesions in ApoE-KO mice by placing a constrictive collar around the right carotid artery. The model was imaged with conventional multispectral MRI, and the thickened wall could not be distinguished from surrounding tissue. We then tested paramagnetic liposomes (mean size _ 90 nm) for their ability to improve MRI visualization of induced thickening, using Gd-DTPA as a control. T1-weighted (T1-w), black-blood MRI of the neck area of the mice was performed before and 15 min, 45 min, and 24 hr after intravenous injection of either paramagnetic liposomes or Gd-DTPA. The collared vessel wall of mice that were injected with liposomes showed a pronounced signal enhancement of 100% immediately after injection, which was sustained largely until 24 hr postinjection. In contrast, the vessel wall of all controls (left carotid artery and animals injected with Gd-DTPA) did not show significant contrast enhancement at those time points. This study demonstrates that intimal thickening in ApoE-KO mice can be effectively detected by contrast-enhanced (CE)-MRI upon injection of paramagnetic liposomes.
With regard to claim 58, it would have been further obvious to image atherosclerotic plaque using the paramagnetic liposomes of Fossheim.  One would have been motivated to do so because Mulder teaches that atherosclerosis is the main cause of mortality in Western societies; however, it is usually not identified before a clinical event, such as myocardial infarction or stroke, occurs. A large number of imaging techniques are used to detect and identify the presence and progression of atherosclerosis. Magnetic resonance imaging (MRI) is one such technique that is becoming a key imaging modality for the detection of atherosclerosis.  One would have had a reasonable expectation of success in doing so because each of Fossheim and Mulder are directed to MRI using paramagnetic liposomes, and Mulder teaches that intimal thickening in ApoE-KO mice can be effectively detected by contrast-enhanced (CE)-MRI upon injection of paramagnetic liposomes.

Claims 1, 3, 7, 11-12, 14, 17, 26, 27, 39, 40, 46, 54-56, 62-66, 68, 85 and 87-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fossheim et al. (US 2010/0158817) in view of Li (US 6,090,408).
Fossheim teaches a trackable particulate material for drug delivery comprising a matrix or membrane material, a drug, internal T1 magnetic resonance contrast agents and an external T1 magnetic resonance contrast agent, wherein the relaxation efficacy of the internal T1 species is optimal during and/or after drug release (paragraph 0030).  The external T1 species must be located on the particulate material in such as to expose it to bulk water, for example, partly or completely on the exterior surface of a liposome.  The internal T1 species must, on the other hand, be shielded from bulk water until the point of drug release.  In e.g. a liposome this would mean within the membrane, on the interior side of the liposome membrane or in the liposome interior aqueous phase, or combinations thereof (paragraph 0034).  
Example 3 describes preparation and MR evaluation of liposomes containing an amphiphilic Gd chelate, a water soluble Gd chelate and a drug marker.  DSPC/DSPE-PEG 2000 liposomes containing an amphiphilic Gd chelate, a water soluble Gd chelate and a drug marker are prepared and purified analogously to Example 2, except that the buffered sucrose solution used for lipid film hydration also contains the fluorescent dye calcein (paragraph 0074-0074).  
Figure 2 is a schematic and simplified representation of a particulate T1 contrast switch where the T1 effect and, hence, signal intensity is increased as a result of membrane or matrix breakdown of the particulate carrier.  
The membrane composition chosen will result in liposomes that are physicochemically robust and that retain incorporated or encapsulated material both during extended storage and in vivo.  A sterol component could be included to confer suitable physicochemical and biological behavior.  The sterol component in the liposomes of the present invention is suitably cholesterol or its derivatives, e.g., ergosterol or cholesterolhemisuccinate, but is preferably cholesterol.  The sterol should be present in an amount that enables maximum retention of entrapped or incorporated material, minimizes alterations in physicochemical properties (e.g., liposome size and size distribution) during long-term storage but without negatively affecting the conditions of exchange limitations prior to chemical or physical breakdown of the membrane material (paragraph 0038).
Accordingly, the liposomes taught by Fossheim meet the instantly claimed limitations of an imaging nanoparticle comprising a liposome or micelle, wherein the liposome or micelle comprises both a first T1 relaxation magnetic resonance imaging agent on the surface of the liposome or micelle and a second T1 relaxation magnetic resonance imaging agent that is inside or substantially encapsulated within the liposome or micelle; wherein the liposome or micelle is formulated for magnetic resonance imaging; and wherein the first and second T1 relaxation magnetic resonance imaging agents are chelated lanthanide agents and result in an increase in the Tl relaxivity signal.
With regard to claim 3 and 7, gadolinium chelates are taught (Example 3).  
With regard to claim 27, the drug encapsulated by the current particulate material may be of any suitable chemical or therapeutic type.  Such drugs are typically anti-inflammatory drugs, antibiotics, anti-bacterial drugs, cardiovascular drugs or anti-cancer drugs.  In a preferred embodiment of the current invention the drug is an anti-cancer drug (paragraph 0045).  Doxorubicin is taught to be an anti-cancer drug (paragraph 0006).
With regard to claim 39, the diameter of the particulate material should not exceed 1000 nm.  Preferably the diameter is below 250 nm, more preferably below 150 nm, and even more preferably around 100 nm, e.g. with the liposome population diameter peak within the range 80 nm to 120 nm (paragraph 0044).
With regard to claims 54 and 63, the current invention comprises a method of monitoring drug release in a mammal comprising the steps of administering parenterally to said mammal the particulate drug delivery material of the present invention; generating T1 weighted image data of at least part of said body in which said material is present; and generating therefrom a signal indicative of the level of accumulation of said material; inducing drug release; generating new T1 weighted image data of at least part of said body in which said material is present; and generating therefrom a signal indicative of the level of drug release.  The `level of drug release` indicates the quantitative and/or qualitative level of release.  T1 weighted images will also be acquired prior to parenteral administration of the particulate drug delivery material (paragraph 0055).
With regard to amended claim 1, wherein the nanoparticle comprises the first and second T1 relaxation magnetic resonance imaging agents in an amount that together result in an increase in T1 relaxivity signal from 0.2 fold to 4 fold on a per nanoparticle basis… wherein the increase in T1 relaxivity signal on a per nanoparticle basis is relative to a corresponding liposome or micelle that contains either the same amount of T1 relaxation magnetic resonance imaging agents of either the first T1 relaxation magnetic resonance imaging agent on the surface of the liposome or micelle or the same amount of the second T1 relaxation magnetic resonance imaging agent encapsulated within the liposome or micelle, wherein the nanoparticle exhibits a T1 relaxivity that is at least two-fold higher than the T1 relaxivity of a corresponding liposome or micelle that contains the same amount of the second T1 relaxation magnetic resonance imaging agent encapsulated within the liposome or micelle but that does not contain the T1 relaxation magnetic resonance imaging agent on the surface of the liposome, wherein the relaxivity (R1) of the corresponding liposome or micelle is greater than 4 sec-1 at a lipid dose of 400 mg/kg,” it is noted that Fossheim teaches that at least low signal may be observed from the internal T1 agent (paragraph 0033).  
It is further noted with regard to the amended claims that Fossheim does not specifically perform T1 measurements of his formulation on a per nanoparticle basis or specifically recite measurement in by diluting in bovine plasma in vitro; However, “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.  In the instant case, the formulation taught by Fossheim meets the structural limitations of the instant claims, including the Gd-DTPA and lipophilic chelates of the dependent claims.  
Regarding the claimed T1 measurements, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  In the absence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  With regard to the limitation directed to size of the nanoparticle when the T1 relaxation signal is measured, it is noted that the time at which the nanoparticle is measured is determined by the user and does not affect the physical structure of the nanoparticle itself.
With regard to the concentration of the gadolinium agents, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In the instant case, since Fossheim teaches that at least low signal may be observed from the internal T1 agent (paragraph 0033) and the liposomes comprise both internal and surface conjugated gadolinium, it is respectfully submitted that some T1 signal would be contributed from each type of T1 agent.
With regard to claims 88 and 89 directed to extrusion, see MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The nanoparticles of Fossheim are within the claimed size range.
With regard to claim 14, Fossheim does not specifically recite the identity of the amphiphilic chelating agent or incorporation of a targeting agent.  
Li teaches polymerized liposome particles which are linked to a targeting agent and may also be linked to a contrast enhancement agent and/or linked to or encapsulating a treatment agent.  The targeting imaging enhancement polymerized liposome particles interact with biological targets holding the image enhancement agent to specific sites providing in vitro and in vivo study by magnetic resonance, radioactive, x-ray or optical imaging of the expression of molecules in cells and tissues during disease and pathology.  Targeting polymerized liposomes may be linked to or encapsulate a treatment agent, such as, proteins, drugs or hormones for directed delivery to specific biological sites for treatment (abstract).  With regard to instant claim 14, see Figure 4 showing amphiphilic polymerizable chelate incorporating polyethylene glycol.
It would have been further obvious to one of ordinary skill in the art at the time of the invention to select the polymerizable gadolinium chelates taught by Li as the amphiphilic gadolinium chelate set forth in Fossheim when the teaching of Fossheim is taken in view of Li.  One would have been motivated to do so, with a reasonable expectation of success, because Fossheim requires an amphiphilic gadolinium chelate located in the liposome membrane, and Li shows incorporation of the polymerized liposomes of his invention are stable in vivo and provide for effective control of particle size, surface functionality, active ion density and water accessibility to maximize their effective relaxivity for T1 and T2* magnetic resonance imaging enhancement of specific biological systems (column 4).  One would have been further obvious to incorporate targeting agents to provide the advantage of site-specific imaging, as well as additional fluorescent agents to achieve the known benefit of optical imaging in addition to MRI.  It would have been further obvious to extend Fossheim’s teaching of imaging and treating mammal to humans, as humans would be one of the primary targets known in the art for cancer imaging and treatment. 

Claims 1, 3, 7, 11-12, 17, 26, 27, 39, 40, 46, 54-56, 62-66, 68, 85-89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fossheim et al. (US 2010/0158817) in view of Jackson et al. (Lyotropic liposomes toward MRI/fluorescence localization and thermal ablation of tumors, 21st International Liquid Crystal Conf., 2006).
The rejection over Fossheim is applied as above.
With regard to claim 86, incorporation of a cyanine dye is not specifically recited.
Jackson teaches liposomes comprising gadolinium, gadolinium and fluorescent material that allows for tracking and quantifying the amount of antibody in tissues, thereby allowing tumor detection.  The nanoparticle comprises a phospholipid chelate mixture containing principally DMPE-DTPA, gadolinium (a very effective contrast agent), cholesterol, DSPC and DSPE-N-[Biotinyl(Polyethylene Glycol)2000].  The interior of the nanoparticle is filled with a fluorescent dye, indocyanine green (ICG).  The materials have been characterized using MRI and fluorescence imaging.
It would have been obvious to provide a cyanine dye, such as ICG in the liposomes of Fossheim when the teaching of Fossheim is taken in view of Jackson.  Each of Fossheim and Jackson are directed to gadolinium chelate containing liposomes for use in MRI.  One would have been motivated to provide a cyanine dye, with a reasonable expectation of success, because Jackson teaches that doing so enables detection of the gadolinium liposomes by both MRI and fluorescence imaging.

Response to arguments
Applicant argues that the instant claims have been amended to require that the claimed nanoparticles exhibit a T1 relaxivity that is at least two-fold higher than the T1 relaxivity of a corresponding liposome or micelle that: (i) contains the same amount of amount of the second T; relaxation magnetic resonance imaging agent encapsulated within the liposome or micelle, and (ii) does not contain the T1 relaxation magnetic resonance imaging agent on the surface of the liposome. 
Applicant asserts that Fossheim describes nanoparticles that contain an internal T1 imaging agent that is shielded from bulk water and does not result in a significant T1 relaxivity. For example, Fossheim states in paragraph [0031], “More specifically, the current invention comprises trackable particulate material for drug delivery comprising a matrix or membrane material, a drug, internal T1 magnetic resonance contrast agents and an external Tl magnetic resonance contrast agent, wherein the internal T] agents are shielded from bulk water and the external T1 agent is exposed to bulk water.” (Emphasis added.)  Fossheim does not suggest or disclose nanoparticles that include both encapsulated and surface T1 imaging agent that displays a T1 relaxivity that is at least at least two-fold higher than the T1 relaxivity of a corresponding liposome that contains only the encapsulated T1 imaging agent.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the argument have been fully considered but are not found to be persuasive.  It is respectfully submitted that Fossheim recognizes that the majority of the relaxivity contribution is from the exterior gadolinium chelate, see paragraph 0033 such that “internal T1 agents exhibit low or essentially no T1 relaxation effect before the membrane material or matrix breakdown, while the T1 relaxation efficiency of the external T1 agent is optimal during the entire drug delivery process.”  Accordingly, the it would be reasonable expected wherein relaxivity is higher for a lipsome comprising encapsulated and exterior surface gadolinium chelates compared to a liposome comprising only an encapsulated gadolinium chelate.
Applicant further argues that Fossheim clearly does not suggest or describe nanoparticles where a significant increase in the T1 relaxivity is observed from including both surface and encapsulated T1 relaxivity agents. Further, Fossheim does not describe nanoparticles that contain both surface and encapsulated T1 relaxivity agents and display a higher T1 relaxivity than a corresponding nanoparticle that contains only the encapsulated T1 imaging agent. Even further, Fossheim does not disclose nanoparticles that contain both surface and encapsulated T1 relaxivity agents and display a T1 relaxivity that is at least two-fold higher than a corresponding nanoparticle that contains only the encapsulated T1 imaging agent.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that Fossheim addresses the physical components of the instant claims which are quite generic in the instant claims, that is a liposome comprising a first T1 relaxation imaging agent (chelated lanthanide) on the surface of the liposome and a second T1 relaxation magnetic resonance imaging agent (chelated lanthanide) that is encapsulated within the liposome, as well as meeting the claimed diameter and also teaching a lower contribution to relaxivity from the encapsulated gadolinium chelate than the surface gadolinium chelate.  While Fossheim does not compare his liposomes with hypothetical liposomes comprising only a single gadolinium chelate (encapsulated or surface), Fossheim’s liposomes feature the physical components of the instant claims.  The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  In the absence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Applicant further argues that as described in the Declaration submitted on 8/26/2019, the nanoparticles produced based upon the methods of Fossheim resulted in a nanoparticle based relaxivity of Dual-Gd-F that was lower than either the Surface-conjugated (SC-Gd-F) or Core-encapsulated (CE-Gd-F) liposomes, on a per nanoparticle basis.  As noted in MPEP §2143, all of the elements of a claim must be found or suggested in the prior art to support a proper prima facie rejection under §103. As noted above, none of the cited art relate to or describe nanoparticles that contain both surface and encapsulated T1 relaxivity agents and display a T1 relaxivity that is at least two-fold higher than a corresponding nanoparticle that contains only the encapsulated T1 imaging agent.  Applicants submit that shielding of the internal T1 imaging agent from bulk water in the nanoparticles of Fossheim teach away from the idea of nanoparticles that contain both encapsulated and surface Tl imaging agent and display a T1 relaxivity that is at least two-fold higher than a corresponding nanoparticle that contains only the encapsulated T1 imaging agent.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that that the Declaration at Figures 2 and 3 at least appears to show a significant increase in T1 relaxivity for Dual Gd-F liposomes,  wherein the increase in T1 relaxivity signal on a per nanoparticle basis relative to a corresponding liposome or micelle that contains a relaxation magnetic resonance imaging agent encapsulated within the liposome or micelle, which is consistent with the instant claims.  With regard to the argument that none of the cited art relate to or describe nanoparticles that contain both surface and encapsulated T1 relaxivity agents and display a T1 relaxivity that is at least two-fold higher than a corresponding nanoparticle that contains only the encapsulated T1 imaging agent, it is submitted that Fossheim teaches that the majority of the relaxivity contribution is due to the exterior chelate (the interior chelate has low or no signal) in paragraph 0033.  As such it is considered that Fossheim does not teach away from the idea of nanoparticles that contain both encapsulated and surface Tl imaging agent and display a T1 relaxivity that is at least two-fold higher than a corresponding nanoparticle that contains only the encapsulated T1 imaging agent.  Applicant’s arguments have been fully considered but the rejection is maintained.
Applicant further argues that the secondary references do not cure the deficiencies of Fossheim.  It is noted that the secondary references are provided to address limitations of the dependent claims such as targeting ligand, optical imaging dyes, etc.  Applicant’s arguments have been fully considered, but the rejections are maintained.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618